The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The record supports the court’s finding that the officer saw what appeared, based on his experience, to be an illegal gravity knife clipped to defendant’s clothing, and that he did not merely see a clip. We have considered and rejected defendant’s remaining arguments. Concur-Saxe, J.P, Gonzalez, Buckley and Acosta, JJ.